      Case 2:21-cv-00407-PSG-KS Document 18 Filed 03/05/21 Page 1 of 1 Page ID #:84
                                                                                                           ~~'~

                                                                                              U.S. DISTRICT COURT


                                       UNITED STATES DISTRICT COURT                          ~ — 5 2OZI
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER:                       RICT OF CALIFORNIA
 Antonio Fernandez                                                                     BY      ~              DEPUTY
                                                                                                               1~
                                                                                                                            ~2
                                                 Plaintiffs)                     2:21-CV-00407 PSG
                               v.
                                                                      ADA DISABILITY ACCESS LITIGATION:
 Walmart Inc.                                                           [P~~I3~ORDER GRANTING
                                                                            APPLICATION FOR STAY
                                                Defendants)                 AND EARLY MEDIATION

 The Court has considered the recently filed Application for Stay and Early Mediation, and hereby
                                                                                                  ORDERS:
 1.     This action is STAYED as to        w ~Y~MAr'~ ,~~ ~-
        for aperiod of ninety(90) days from the date of the filing of this Order, unless otherwise ordered by the
        Court.
        This case is referred to:

              ADR PROCEDURE NO. 1: Magistrate Judge assigned to the case for such settlement proceedings
              as the judge may conduct or direct.
              ADR PROCEDURE NO.2: This case is referred to the ADR Program. Within twenty-one (21)
              days, plaintiff shall obtain the consent of a Mediator listed on the Court's Mediation Panel who will
              conduct the mediation, and file form ADR-2,Stipulation Regarding Selection of Mediator. If the
              parties have not selected and obtained the consent of a Panel Mediator within twenty-one (21) days,
              the ADR Program (213-894-2993) will assign one. Forms and a list of the Panel Mediators are
              available on the Court's website, www.cacd.uscourts.gov. Absent extraordinary circumstances,
              parties cannot request a continuance within three(3) business days of a scheduled mediation.
              The ADR proceeding is to be completed no later than: (n~-y o'L1 ~'Lp?~~

3.    Within fourteen (14) days of the date of this Order, Plaintiff shall file with the Court and serve on
      Defendants) a statement ("Plaintiff's Case Statement") that includes the following:
      a. An itemized list ofspecific conditions on the subject premises that are the basis of the claimed
         violations of the ADA;and
      b. An itemized list of damages and,for each item, the amount sought.
4.    If Defendant claims to have remedied any or all of the violations) identified by Plaintiff, or asserts that no
      violation exists, that Defendant shall file with the Court and serve on Plaintiff evidence showing the
      correction or absence of violations) at least ten (10) days before the date set for the early mediation.
5.    The parties shall file with the Court a Joint Status Report no later than seven (7) days after the ADR
      proceeding is completed advising the Court of the status of the alleged ADA violations and their
      mediation efforts.


Date:           ~/~~
                                                               United t   s   strict Judge
cc: ADR Program Director

ADR-22(11/16)                          ADA DISABILITY ACCESS LITIGATION:ORDER                                 Page 1 of 1
